Title: To George Washington from Henry Knox, 15 January 1797
From: Knox, Henry
To: Washington, George


                        
                            My dear sir 
                            Boston 15 January 1797
                        
                        Possessing as I do a thousand evidences of your friendship, I am persuaded that
                            you will readily beleive me, when I say that my silence of late, has been the effect of my
                            unwillingness to intrude, lest I should for a moment prevent the consideration and different
                            views, you give to the important subjects incessantly before you.
                        Although the same cause continues to prevent my interruption, yet I am
                            apprehensive sometimes, that you may think me unmindful of your kindnesses, especially after
                            the receipt of yr affectionate letter by Mr Bingham, the last summer. The loss of two lovely
                            children on which, you condoled in that letter, has been recently revived and encreased by
                            the death of our son of seven years of age, bearing your name. His health has always been
                            delicate, having been born prematurely. We flattered ourselves that his constitution would
                            mend with his years, but we have been disappointed. Unfortunate indeed have we been in the
                            death of eight of our children, requiring the exercise of our whole stock of Philosophy and
                            Religion. We find ourselves afflicted by an irresistible but invissible power to whom we must submit. But the conflict is almost too great for the
                            inconsolable Mother who will go mourning to her grave.
                        
                        We have lately come from St Georges to pass the Winter in this Town. Indeed
                            this is our general plan. We may however as we grow older find it inconvenient. We are
                            distant about two hundred miles by land, which we may easily ride in six days the snow being
                            on the ground, or with wheels with a little improvement of a small portion of the road. The
                            taverns on the route are as good as any other two hundred miles on the continent.
                        I am beginning to experience the good effects of my residence on my lands. I
                            may truly say that the estate is more than double in its value since I determined to make it
                            my home. The only inconvenience we experience is the want of Society. This will probably
                            lessen dayly. Our communication by Water to this Town is constant and cheap. We can obtain
                            the transportation of any article from this Town to St Georges, cheaper than the same can be
                            called from any store to the Vessel. This egotism would require an apology to any other
                            person than yourself.
                        For your own sake I rejoice at the near approach of your retirement. In it, I
                            pray God that you may enjoy all the felicity of which the human condition is susceptible.
                            The consciousness of having acted well, would under any circumstances, have elevated your
                            soul above the peltings of storms raised by Malice and envy—But in addition to this
                            consciousness, the consecration of your retirement, by the unlimited gratitude of your
                            Country, must present in the decline of your life the most perfect reward.
                        
                        I flatter myself before you leave the helm you will have dissipated the clouds
                                raised by the causeless jealousy of the french administration. If
                            not, we must appeal from them mad and drunk with power as they may be to the time when they
                            shall have recovered their senses. We have not injured them, but have only taken those due
                            precautions which our own happiness required. If they madly continue to war against our
                            innocent and rightful commerce, we must make an account thereof, and look for compensation
                            through all the events of ages, and we shall assuredly find it at some period or other with
                            full interest. But I hope we shall not under any circumstances at present attempt reprisals.
                            Their fit of insanity cannot last long. St Domingo is, and will be in the course of this
                            Winter, the victim of the villany of its administration. The Whites will either be starved
                            or murdered by the blacks.
                        It cannot be expected that there will be any danger of the french attempting an
                            invasion of our country—But if they should, we must resist. And
                            this appears to be the only case in which we should suffer ourselves to be dragged into the war.
                        What an eventful Winter this will be in Paris! especially if
                            the Army of Italy should be arrested or defeated in addition, to the retreat of the two
                            armies of Jourdan and Moreau from Germany.
                        
                        From information generally circulating here, and particularly from a person who
                            has the last autumn arrived from France in which he resided for several years, no doubt
                            rests in my mind but the measures of the french administration towards this Country have
                            been excited by the americans in Paris in consequence of letters received from persons of
                            the same opinions in the United States.
                        I had not intended to intermix any politics in this letter, which I meant
                            solely as the recognition of a grateful heart—But they have thrust themselves in
                            unawares. Mrs Knox unites with me in presenting Our respectful and affectionate attachments
                            to You and Mrs Washington and I am my dear Sir Your ever devoted friend
                        
                            H. Knox
                            
                        
                    